981 F.2d 1244
Earl Jason LARISCEY, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 90-5129.
United States Court of Appeals,Federal Circuit.
Dec. 28, 1992.Rehearing Denied March 3, 1993.

Appealed from U.S. Claims Court;  Bohdan A. Futey, Judge.
John S. Moot, Washington, DC, argued, for plaintiff-appellant, on the brief on Rehearing In Banc.   Also on the brief, for plaintiff-appellant were Buel White and Lewis B. Gardner.
Edward H. Rice, Dept. of Justice, argued, for defendant-appellee, on the brief on Rehearing In Banc, with him on the brief, were Stuart M. Gerson, and Vito J. DiPietro.   Also on the brief, for defendant-appellee was Chun-I Chiang.   Of counsel, was John Fargo.
Prior report:  20 Cl.Ct. 385;  Fed.Cir., 949 F.2d 1137;  962 F.2d 1047.
Before NIES, Chief Judge, RICH, NEWMAN, ARCHER, MAYER, MICHEL, PLAGER, LOURIE, CLEVENGER, and RADER, Circuit Judges.*
ORDER
PER CURIAM.


1
The judgment in the above appeal is affirmed by an equally divided court.



*
 Circuit Judge Schall took no part in the decision of this case